IN THE SUPREME COURT OF THE STATE OF NEVADA




                CHARLES CARY DAVIS,                                     No. 84966
                                Appellant,
                            vs.
                MARGARET THAYER,
                                Respondent.
                                                                            FILE
                                                                            JUL 22 2022
                                                                           ELIZABETH A. BROWN
                                                                         CLERKAf VREME COURT
                                                                        BY
                                                                              DEPUTYLA
                                                                                     CLERI    Y




                                       ORDER DISMISSING APPEAL

                            This is a pro se appeal from a purported judgment entered on
                March 29, 2022. Eighth Judicial District Court, Clark County; Joseph
                Hardy, Jr., Judge.
                            Review of the notice of appeal and documents before this
                court reveals a jurisdictional defect. No written judgment appears to
                have been entered by the district court on March 29, 2022. See NRCP
                58(c) (a judgment is entered when it is signed by the court, or the clerk if
                authorized, and filed with the clerk). To the extent appellant appeals
                from the March 29, 2022, minute order, a minute order is not effective
                and cannot be appealed. Div. of Child & Family Servs. v. Eighth Judicial
                Dist.   Court,   120   Nev.   445,   454,   92   P.3d   1239,    1245 (2004)

                ("[D]ispositional court orders that are not administrative in nature, but
                deal with the procedural posture or merits of the underlying controversy,
                must be written, signed, and filed before they become effective."). And it


SUPREME COURT
      OF
    NEVADA

101 1947A
                                                                                    01?-a3ogs
                     does not appear that the district court has entered any appealable order
                     in this matter. Accordingly, this court lacks jurisdiction and
                                   ORDERS this appeal DISMISSED.1




                                            Silver


                              FJ


                     Cadish                                   Pickering




                     cc:   Hon. Joseph Hardy, Jr., District Judge
                           Charles Cary Davis
                           Bowen Law Offices
                           Eighth District Court Clerk




                            lIf aggrieved, appellant may file a new notice of appeal once the
                     district court enters a final judgment.
SUPREME COURT
        OF
     NEVADA


(0) I947A    4-40w
                                                         2